IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 16-0922
                                         444444444444

                      ALTESSE HEALTHCARE SOLUTIONS, INC., AND
                         SHAWNA BOUDREAUX, PETITIONERS,
                                                 v.


                    ALLEN WILSON AND BECKY WILSON, RESPONDENTS
            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                           JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record and counsels’
briefs, but without hearing oral argument under Texas Rule of Appellate Procedure 59.1, concludes
that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
               1)      The judgment of the court of appeals is reversed;
               2)      The cause is remanded to the trial court for further proceedings consistent
                       with this Court’s opinion; and
               3)      Altesse Healthcare Solutions, Inc. and Shawna Boudreaux shall recover, and
                       Allen and Becky Wilson shall pay, the costs incurred in this Court and in the
                       court of appeals.
       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
Fifth District and to the District Court of Collin County, Texas, for observance.
                            Opinion of the Court delivered Per Curiam
                                        February 23, 2018
                                            **********